10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT }$
United States Attorney
SHELLEY D. WEGER

 

 

Assistant United States Attorney -

501 I Street, Suite 10-100 DEC 12 2019
Sacramento, CA 95814 CLERK, U.S. DISTRICT COURT.
Telephone: (916) 554-2700 ese) DISTRICT OF CALIFORNIA
Facsimile: (916) 554-2900 GEPUTY CLERK

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

2:19-CR-225- 2
UNITED STATES OF AMERICA, CASENGE TOR 7 225 - JAM
Plaintiff,
ORDER TO SEAL
Vv.
(UNDER SEAL)
EVAN PALMER,
Defendant.

 

 

 

 

The Court hereby orders that the Indictment, the Petition of Assistant United States Attorney
Shelley D. Weger to Seal Indictment, and this Order, in the above-referenced case, shall be sealed until

the arrest of the defendant or until further order of the Court.

pate YT An bine

Hon. Allison Claire
U.S. MAGISTRATE JUDGE

 

PETITION TO SEAL INDICTMENT AND
[PROPOSED] ORDER

 
